Citation Nr: 1737188	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-28 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to May 1968.

The Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge in October 2016.

The issue of whether clear and unmistakable error occurred when service connection for PTSD was originally denied in an October 1983 rating decision has been raised by the record in November 2010 and December 2011 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

At the October 2016 Board hearing, as well as at his April 2015 VA psychiatric examination, the Veteran reported that he receives mental health treatment at the Biloxi VA Medical Center (VAMC) every three months, and he attends group therapy at the Biloxi Vet Center approximately every two weeks.  However, the current claims file only contains VA treatment records for the Veteran's PTSD from the Biloxi VAMC through February 2015.  Further, the claims file does not contain any group therapy records from the Biloxi Vet Center at this time.  Therefore, it appears that there are outstanding VA treatment records and a remand is necessary in order to obtain those records.  

Additionally, as the last VA examination of the Veteran's PTSD was in April 2015, if any newly associated evidence indicates the disability has increased in severity since that examination, VA should obtain a new VA psychiatric examination to adequately address the current severity of the Veteran's PTSD.  

Lastly, respecting the Veteran's TDIU claim, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claim.  .  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Biloxi VA Medical Center and the Biloxi Vet Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  If the newly associated evidence indicates the Veteran's PTSD has worsened since his last VA examination in April 2015, schedule the Veteran for a VA mental health examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  

The examiner should also comment on and describe the extent to which the Veteran's service-connected disabilities have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The opinion should include a description of the limitations and restrictions imposed by the Veteran's service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.  

3.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






